J-S32020-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    ELDRIDGE ASHLOCK                           :
                                               :
                       Appellant               :      No. 2742 EDA 2019

        Appeal from the Judgment of Sentence Entered August 22, 2019
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0008067-2017


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                             FILED NOVEMBER 10, 2020

        Appellant, Eldridge Ashlock, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his bench

trial convictions for simple assault and possessing an instrument of crime

(“PIC”).1 We affirm.

        The relevant facts and procedural history of this appeal are as follows.

Appellant and Blyar Oliver are former romantic partners and have a six-year-

old son together. Complainant is Ms. Oliver’s new boyfriend. On July 28,

2017, Appellant arrived at Complainant and Ms. Oliver’s home to pick up his

son. Complainant approached Appellant as he sat in his vehicle outside the


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 2701(a) and 907(a), respectively.
J-S32020-20


residence and saw that Appellant had pointed a firearm toward him, holding

it out the driver’s side window. Appellant told Complainant, “I could kill you

right now,” and made several comments about Complainant’s relationship

with Ms. Oliver. Complainant attempted to grab the firearm from Appellant,

and it discharged. The bullet struck the driver’s side door. A struggle ensued,

and Complainant managed to disarm Appellant.            During the struggle,

Complainant injured his arm. A surveillance camera on Complainant’s porch

captured part of the altercation.

      The Commonwealth filed a criminal complaint against Appellant on July

29, 2017. On October 5, 2017, discovery was marked complete. The court

conducted a pretrial conference on October 24, 2017, during which the parties

passed discovery. In the initial discovery, the Commonwealth provided the

security camera footage from Complainant’s residence. The docket entry for

October 24th provides, in relevant part: “Defense Request For Continuance

Discovery Just Provided[.] DISCOVERY PASSED AT BAR.” (Criminal Docket

at 3, unpaginated). The court also scheduled the next listing for December

12, 2017.

      At the December 12, 2017 pretrial listing, Appellant claimed a narrated

video of the incident was posted on Facebook and complained that the

Commonwealth failed to provide the Facebook video during discovery. The

Commonwealth, however, stated it was unaware of any video footage other

than what it had already provided. The docket entry for December 12, 2017,


                                     -2-
J-S32020-20


reads: “Defense Request for Continuance Discovery Incomplete…Additional

discovery (video narration from [F]acebook) needed. Relist on 2/27/18….”

(Id. at 4).

        The docket entry for the pretrial listing on February 27, 2018, reads, in

relevant      part:   “Defense       Request     For    Continuance    For   Further

Investigation…[Appellant] present on bail & served for next listing. Listed for

Final Pre Trial Bring Back: 5/18/2018…. Time Ruled Excludable.” (Id.). On

May 1, 2018, however, the court entered an order granting a motion for a

continuance and scheduling the next court date for July 20, 2018.2

        On July 20, 2018, the Commonwealth requested a continuance. The

relevant docket entry reads: “Commonwealth Request For Continuance For

Further Investigation[.]       LISTED FOR WAIVER TRIAL[.]         CONTINUED FOR

FURTHER INVESTIGATION[.] DEFENSE READY WITH WITNESSES PRESENT[.]

MUST BE TRIED COMMONWEALTH[.] NCD///: 10/26/18…[.]” (Id. at 5). On

October 26, 2018, the Commonwealth requested another continuance

because     Complainant was attending a funeral.               The    docket reads:

“Commonwealth Advance Request For Continuance[.] Complainant attending

a funeral. [Appellant]’s presence excused due to the advance notice. NCD

1/11/19….      Must be tried Commonwealth.             No further continuances.   …

Earliest possible date was 12/7/18 – Attorney unavailable.” (Id.).



____________________________________________


2   The record does not disclose which party requested this continuance.

                                           -3-
J-S32020-20


      The Commonwealth requested an additional continuance on January 11,

2019, as the arresting officer was unavailable to testify. The docket reads:

“Commonwealth Request For Continuance Police Officer Busy/Unavailable[.]

Officer was subpoenaed but promoted to Sergeant so subpoena was not

received. Complainant was present. Both sides to subpoena Sergeant for

next listing. NCD: 4/1/19…for trial[.]” (Id. at 6).

      On March 28, 2019, Appellant filed a motion to dismiss pursuant to

Pa.R.Crim.P. 600.      In his Rule 600 motion, Appellant asserted the

Commonwealth had not exercised due diligence in bringing the case to trial in

a timely manner as it had, inter alia, (1) requested a continuance on July 20,

2018, when the defense was ready with many witnesses in the courtroom; (2)

failed to turn over the narrated Facebook video as requested; and (3)

improperly subpoenaed the arresting officer, Sergeant Tyhara Burnett, further

delaying trial when the defense was ready to proceed on January 11, 2019.

      The court conducted a hearing on the motion on April 1, 2019, which

largely focused on the existence of the alleged Facebook video. Concerning

the exchange of discovery and when the Commonwealth first became aware

of the Facebook video, the following exchange occurred:

         [The Commonwealth]: Still I do not know what other
         Facebook video could possibly exist and neither does the
         complaining witness. Discovery was complete on October
         3rd. It was E-released. At that first court date counsel didn’t
         see it on E-File or whatnot and it was repassed at the bar.
         After that —

         The Court: Hold on one second, just so I can follow along.

                                      -4-
J-S32020-20


         October of ’17?

         [The Commonwealth]: ’17.

         The Court: I see 10/24/17 discovery was provided. But it
         was E-released 10/3.

         [The Commonwealth]: It was. And I have a printout of that
         as well.

         The Court: Okay.

         [The Commonwealth]: So December is the first time
         anybody heard about this Facebook video. The information
         about it was provided from defense to Commonwealth,
         saying that someone—a friend of [Appellant]’s saw a
         Facebook video. So we didn’t have any information about
         this.

(N.T. Hearing, 4/1/19, at 8-9). Ultimately, the court denied Appellant’s Rule

600 motion. Regarding Appellant’s allegation that the Commonwealth failed

to disclose the Facebook video, the court stated:

         So in terms of the Commonwealth giving it to you,
         if…[C]omplainant – so, in other words, if…[C]omplainant
         wasn’t told to keep it, they don’t have to keep something on
         Facebook. I mean, you can delete it or not. Of course, you
         might want to keep it for obvious reasons. Hey, here’s X,
         Y, and Z happening to me. It’s on video. I understand why
         someone would want to keep that. But at the same time I
         can’t fault the Commonwealth for not keeping something
         that they didn’t know existed.

(Id. at 15-16).

      Immediately after the court ruled on the Rule 600 motion, Appellant

proceeded to a bench trial. At trial,

         Complainant [testified that he] observed [Appellant] pull up
         in front of the house and was going outside as [Appellant]
         signaled for Complainant to come over to [Appellant’s] dark

                                        -5-
J-S32020-20


       green truck. When Complainant approached the driver’s
       side window, he saw that [Appellant] had a gun pointed
       toward Complainant. Holding the gun at the driver’s side
       window toward Complainant, [Appellant] said, “I could kill
       you right now.” Referring to [Ms.] Oliver, [Appellant] asked
       Complainant, “You think she loves you? She doesn’t love
       you. She’s going to come right back to me. She’s going to
       come right back to me.”

       Complainant next testified that, “as soon as – he’s talking
       and keeps talking and talking and then I grab the gun. As
       soon as I grab the gun, I pointed it down so it wouldn’t shoot
       me. So as soon as I pointed it down, he pulled back the
       trigger, and that’s when it shot through the [driver’s side]
       door.” “I didn’t want him to shoot me,” Complainant
       testified, “So I’m looking at the barrel, and I’m just looking
       at his finger. And as he’s talking to me, you could see him
       like squeezing it back. And he has a smirk on his face and
       he’s laughing. He said, ‘I’m going to kill you.’”

       After the gun fired, Complainant and [Appellant] began
       “tussling” over the gun. Complainant reached inside the car
       and got the gun away from [Appellant] and threw it onto the
       porch of the house.       Once the gun was away from
       [Appellant], Complainant called for [Ms.] Oliver to call the
       police. Complainant next went to sit down on the steps. He
       told the [c]ourt, “I thought I was shot. I didn’t know
       because my arm, my left arm right here (indicating),
       everything was like bleeding. So I didn’t know where I was
       shot or anything.     I just know that I was bleeding.”
       Complainant later learned that he had not been shot, but
       had likely cut his hand when glass from the driver’s side
       window shattered when the gun fired.

       …Sergeant Tyhara Burnett (“Sergeant Burnett”) responded
       to the scene. She testified that [Appellant] told her that
       [Complainant] had punched him and taken his gun.
       Sergeant Burnett observed that [Appellant] had a busted
       lip. Sergeant Burnett saw several bullet holes and also
       recalled that [Appellant] had “little cuts” on his hand, but “it
       wasn’t nothing excessive.”        Observing photos…, [t]he
       [c]ourt noted that [Complainant] looked “like he got pinched
       by the slide when it was shot, as if someone was holding
       [their hand] over the gun.”

                                    -6-
J-S32020-20



                                 *    *    *

        [Ms.] Oliver testified for the Commonwealth as well,
        materially identical to Complainant’s version of events.
        [Ms.] Oliver had called [Appellant] to come pick up their son
        because she had a job interview. [Ms.] Oliver could see
        through the second floor window that Complainant and
        [Appellant] were speaking at the driver’s side car window,
        and could see [Appellant] had a gun resting on the open
        window. [Ms.] Oliver went to find her phone to call the
        police and when she turned back to the window, [Appellant]
        had the gun raised. As [Ms.] Oliver ran down the stairs, she
        heard the gun fire. [Ms.] Oliver heard one shot fired. [Ms.]
        Oliver did not call the police until after she saw that
        Complainant had successfully disarmed [Appellant]. [Ms.]
        Oliver testified that [Appellant] never got out of the truck,
        and the gun was left on the porch. [Ms.] Oliver conceded
        that [Appellant] had primary custody of their son at the time
        of the incident, and she filed a petition to modify custody on
        August 16, 2017.

        [Appellant] testified to a very different sequence of events.
        [Appellant] stated that Complainant approached his car
        unsolicited, punched him in the face and then lunged inside
        the car. [Appellant] stated that Complainant was leaning in
        the truck from his chest up. [Appellant] testified that with
        Complainant’s entire body weight on top of him, and while
        suffering continuous punches by Complainant, they wrestled
        over the gun, which was secured inside a holster on the right
        side of [Appellant’s] pants. [Appellant] testified that he
        never had his finger on or even near the trigger.

(Trial Court Opinion, filed November 19, 2019, at 1-4).

     At the conclusion of trial, the court found Appellant guilty of simple

assault and PIC. Appellant filed a post-verdict motion on August 12, 2019,

challenging the sufficiency of the evidence, weight of the evidence, and

requesting reconsideration of his Rule 600 claim. On August 22, 2019, the

court denied the motion and sentenced Appellant to concurrent terms of two

                                     -7-
J-S32020-20


(2) years’ reporting probation for each charge. Appellant filed a timely notice

of appeal on September 20, 2019. The court ordered Appellant on September

24, 2019, to file a concise statement of errors complained of on appeal per

Pa.R.A.P. 1925(b); Appellant complied on October 2, 2019.

      Appellant raises four issues for our review:

         Was Appellant denied his right to a speedy trial because the
         Commonwealth was not duly diligent in bringing the case
         when it caused 369 days of delay?

         Was the evidence insufficient to establish the offense of
         simple assault because the Commonwealth did not prove
         the mens rea or actus rea for this offense?

         Was the evidence insufficient to establish the offense of
         [PIC] because the Commonwealth did not prove the mens
         rea or actus rea for this offense?

         Was the verdict of guilty as to simple assault and [PIC]
         against the weight of the evidence because the verdict was
         contrary to uncontroverted facts introduced at trial and
         shocks one’s sense of justice?

(Appellant’s Brief at 2).

      In his first issue, Appellant argues the court erred in denying his Rule

600 motion where the criminal complaint was filed on July 29, 2017, but trial

did not commence until April 1, 2019. Appellant alleges a period of 611 days

passed between the filing of the complaint and the commencement of trial,

with 369 of those days attributable to Commonwealth delay. Appellant avers

the Commonwealth requested three continuances, and “caused the defense

to request continuances on two occasions because discovery was just provided

or because discovery was not complete.” (Appellant’s Brief at 11). Appellant

                                     -8-
J-S32020-20


maintains the Commonwealth was not duly diligent in bringing this case to

trial and did not put forth a reasonable effort to do so. Appellant concludes

this Court should reverse his convictions, vacate his judgment of sentence,

and discharge him. We disagree.

     “In evaluating Rule 600 issues, our standard of review of a trial court’s

decision is whether the trial court abused its discretion.” Commonwealth v.

Hunt, 858 A.2d 1234, 1238 (Pa.Super. 2004) (en banc), appeal denied, 583

Pa. 659, 875 A.2d 1073 (2005).

        The proper scope of review…is limited to the evidence on
        the record of the Rule 600 evidentiary hearing, and the
        findings of the trial court. An appellate court must view the
        facts in the light most favorable to the prevailing party.

           Additionally, when considering the trial court’s ruling,
           this Court is not permitted to ignore the dual purpose
           behind Rule 600.      Rule 600 serves two equally
           important functions: (1) the protection of the
           accused’s speedy trial rights, and (2) the protection of
           society. In determining whether an accused’s right to
           a speedy trial has been violated, consideration must
           be given to society’s right to effective prosecution of
           criminal cases, both to restrain those guilty of crime
           and to deter those contemplating it. However, the
           administrative mandate of Rule 600 was not designed
           to insulate the criminally accused from good faith
           prosecution delayed through no fault of the
           Commonwealth.


                                 *    *    *

           So long as there has been no misconduct on the part
           of the Commonwealth in an effort to evade the
           fundamental speedy trial rights of an accused, Rule
           600 must be construed in a manner consistent with
           society’s right to punish and deter crime.


                                     -9-
J-S32020-20



Id. at 1238-39 (internal citations and quotation marks omitted).

      Rule 600 provides, in pertinent part:

         Rule 600. Prompt Trial

         (A)   Commencement of Trial; Time for Trial

                                  *     *      *

         (2)      Trial shall commence within the following time
         periods.

            (a) Trial in a court case in which a written complaint is
            filed against the defendant shall commence within 365
            days from the date on which the complaint is filed.

Pa.R.Crim.P. 600(A)(2)(a). “Rule 600 generally requires the Commonwealth

to bring a defendant…to trial within 365 days of the date the complaint was

filed.” Hunt, supra at 1240. To obtain relief, a defendant must have a valid

Rule 600 claim at the time he files his motion for relief. Id. at 1243.

      “The mechanical run date is the date by which the trial must commence

under Rule 600.” Commonwealth v. McNear, 852 A.2d 401, 406 (Pa.Super.

2004).

         It is calculated by adding 365 days (the time for
         commencing trial under Rule 600) to the date on which the
         criminal complaint is filed. The mechanical run date can be
         modified or extended by adding to the date any periods of
         time in which delay is caused by the defendant. Once the
         mechanical run date is modified accordingly, it then
         becomes an adjusted run date.

Id.

      In the context of Rule 600, “excludable time” is differentiated from


                                      - 10 -
J-S32020-20


“excusable delay” as follows:

          “Excludable time” is defined in Rule 600(C) as the period of
          time between the filing of the written complaint and the
          defendant’s arrest, provided that the defendant could not be
          apprehended because his whereabouts were unknown and
          could not be determined by due diligence; any period of time
          for which the defendant expressly waives Rule 600; and/or
          such period of delay at any stage of the proceedings as
          results from: (a) the unavailability of the defendant or the
          defendant’s attorney; (b) any continuance granted at
          the request of the defendant or the defendant’s
          attorney. “Excusable delay” is not expressly defined in
          Rule 600, but the legal construct takes into account delays
          which occur as a result of circumstances beyond the
          Commonwealth’s control and despite its due diligence.

Hunt, supra at 1241 (internal citations and footnote omitted) (emphasis

added). See also Commonwealth v. Burno, 638 Pa. 264, 313-14, 154 A.3d

764, 793-94 (2017) (explaining excusable delay is not calculated against

Commonwealth in Rule 600 analysis, as long as Commonwealth acted with

due diligence at all relevant times).

       Instantly, the Commonwealth filed the criminal complaint on July 29,

2017. The court held a bench trial on April 1, 2019—611 days after the filing

of the criminal complaint.           Appellant contends the Commonwealth is

responsible for 369 days of this delay where “the Commonwealth requested

three delays and caused the defense to request continuances on two occasions

because discovery was just provided or discovery was not complete.”3

____________________________________________


3In his brief, Appellant fails to specify which defense continuance requests he
attributes to the Commonwealth. Appellant’s claim is arguably waived on this



                                          - 11 -
J-S32020-20


(Appellant’s Brief at 11). The record, however, belies Appellant’s assertion

that the Commonwealth “caused” Appellant to request two continuances due

to incomplete discovery. Nowhere in the record does the Commonwealth ask,

encourage, or require defense counsel to request these continuances.

Moreover, the Commonwealth testified at the Rule 600 hearing that discovery

was completed and e-released on October 3, 2017, and the docket entries

show that discovery was marked complete on October 5, 2017. The record

further confirms that the Commonwealth had provided all discovery in its

possession on or before the October 24, 2017 pre-trial conference. Contrary

to Appellant’s assertion, the Commonwealth is not responsible for the

defense continuance requests on October 24, 2017 and December 12, 2017,

where the Commonwealth was unaware of the existence of the alleged

narrated Facebook video. See Hunt, supra. Without these two continuances

included in Appellant’s calculation of the 369-day delay Appellant complains

was attributable to the Commonwealth,4 Appellant fails to reach the 365-day

mark. Therefore, Appellant’s Rule 600 motion filed on March 28, 2019, was


____________________________________________


basis. See Commonwealth v. Gould, 912 A.2d 869, 873 (Pa.Super. 2006)
(stating if deficient brief hinders this Court’s ability to address issue on review,
we shall consider issue waived).           Nevertheless, based on Appellant’s
references to language in the docket entries stating “discovery was just
provided” and “discovery was not complete,” Appellant’s brief suggests he is
complaining about the October 24, 2017 and December 12, 2017 defense
continuance requests.

4The defense continuance requests on October 24, 2017 and December 12,
2017 resulted in an approximate 126-day delay.

                                          - 12 -
J-S32020-20


premature, and the court properly denied the motion. See id.; Pa.R.Crim.P.

600(A)(2)(a).

      In his remaining three issues combined, Appellant argues the evidence

was insufficient to establish that Appellant committed simple assault and PIC.

Appellant insists Complainant’s actions led to the discharge of the gun, as

Complainant approached Appellant’s vehicle and attempted to take the gun

from him.    Appellant emphasizes that neither Complainant nor Appellant

suffered any gunshot injuries. Appellant contends this evidence is insufficient

to establish the mens rea for Appellant’s negligent discharge of a firearm or

Appellant’s intent to use the firearm criminally.

      Appellant further avers that the verdicts were against the weight of the

evidence where the Commonwealth witnesses provided inconsistent testimony

and had a motive to lie. Appellant asserts Complainant (1) told police that

Appellant came to the door of the residence with the gun, when Appellant

actually remained inside his vehicle during the entire confrontation; (2) denied

hitting Appellant in the face, even though the arresting officer testified that

Appellant had a facial injury; and (3) denied ever meeting Appellant prior to

this incident, despite testimony from an employee at Appellant’s son’s school

who stated that Complainant attempted to start a fight with Appellant at a

school meeting. Appellant further emphasizes that Ms. Oliver filed for custody

of their child after the alleged incident, and incorrectly stated in the custody

petition that Appellant had pulled a gun on her during the altercation.


                                     - 13 -
J-S32020-20


Appellant concludes this Court should reverse his convictions, vacate the

judgment of sentence, and/or award him a new trial. We cannot agree.

     When examining a challenge to the sufficiency of evidence:

        The standard we apply in reviewing the sufficiency of the
        evidence is whether viewing all the evidence admitted at
        trial in the light most favorable to the verdict winner, there
        is sufficient evidence to enable the fact-finder to find every
        element of the crime beyond a reasonable doubt. In
        applying [the above] test, we may not weigh the evidence
        and substitute our judgment for the fact-finder. In addition,
        we note that the facts and circumstances established by the
        Commonwealth need not preclude every possibility of
        innocence. Any doubts regarding a defendant’s guilt may
        be resolved by the fact-finder unless the evidence is so weak
        and inconclusive that as a matter of law no probability of
        fact may be drawn from the combined circumstances. The
        Commonwealth may sustain its burden of proving every
        element of the crime beyond a reasonable doubt by means
        of wholly circumstantial evidence. Moreover, in applying the
        above test, the entire record must be evaluated and all
        evidence actually received must be considered. Finally, the
        [trier] of fact while passing upon the credibility of witnesses
        and the weight of the evidence produced, is free to believe
        all, part or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super. 2011), appeal

denied, 613 Pa. 642, 32 A.3d 1275 (2011) (quoting Commonwealth v.

Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)). Additionally:

           The weight of the evidence is exclusively for the finder
           of fact who is free to believe all, part, or none of the
           evidence and to determine the credibility of the
           witnesses. An appellate court cannot substitute its
           judgment for that of the finder of fact. Thus, we may
           only reverse the…verdict if it is so contrary to the
           evidence as to shock one’s sense of justice.

        Commonwealth v. Small, 559 Pa. 423, [435,] 741 A.2d
        666, 672-73 (1999). Moreover, where the trial court has

                                    - 14 -
J-S32020-20


         ruled on the weight claim below, an appellate court’s role is
         not to consider the underlying question of whether the
         verdict is against the weight of the evidence. Rather,
         appellate review is limited to whether the trial court palpably
         abused its discretion in ruling on the weight claim.

Commonwealth v. Champney, 574 Pa. 435, 444, 832 A.2d 403, 408

(2003), cert. denied, 542 U.S. 939, 124 S.Ct. 2906, 159 L.Ed.2d 816 (2004)

(most internal citations omitted).

      The Pennsylvania Crimes Code defines simple assault as:

         § 2701. Simple Assault

         (a) Offense defined.—Except as provided under section
         2702 (relating to aggravated assault), a person is guilty of
         assault if he:

            (1) attempts to cause or intentionally, knowingly or
            recklessly causes bodily injury to another;

            (2) negligently causes bodily injury to another with a
            deadly weapon;

            (3) attempts by physical menace to put another in fear
            of imminent serious bodily injury; or

            (4) conceals or attempts to conceal a hypodermic
            needle on his person and intentionally or knowingly
            penetrates a law enforcement officer or an officer or an
            employee of a correctional institution, county jail or
            prison, detention facility or mental hospital during the
            course of an arrest or any search of the person.

                                     *   *    *

18 Pa.C.S.A § 2701(a). Possessing instruments of crime is defined as:

         § 907. Possessing instruments of crime

         (a)     Criminal instruments generally.―A person
         commits a misdemeanor of the first degree if he possesses


                                     - 15 -
J-S32020-20


          any instrument of crime with intent to employ it criminally.

                                  *     *      *

18 Pa.C.S.A. § 907(a).

     Concerning whether the evidence was sufficient to find Appellant guilty

of simple assault and PIC, the court reasoned:

          Here, [Appellant] brandished a loaded firearm and pointed
          it toward Complainant, which discharged into the driver’s
          side car door, resulting in injury to Complainant.
          [Appellant]’s language communicated his intent to at least
          place Complainant in fear of imminent serious bodily injury.
          [Appellant]’s language together with actually injuring
          Complainant by discharging his firearm, established that
          [Appellant] had a minimum mens rea of negligence, which
          is sufficient to find [Appellant] guilty of Simple Assault.

          Here, too, [Appellant] brandished a loaded firearm at
          Complainant, and either intentionally, knowingly, recklessly,
          or negligently caused it to discharge and injure
          Complainant. Although [Appellant] has a license to carry,
          his language and actions together prove that he intended to
          employ his firearm criminally. Therefore, the evidence was
          sufficient to find [Appellant] guilty of PIC.

(Trial Court Opinion at 9). Regarding the weight of the evidence, the court

stated:

          Here, the [t]rial [c]ourt found Complainant’s version of
          events more credible, which were corroborated by [Ms.]
          Oliver’s testimony. [Appellant]’s testimony was simply
          incredible to the [c]ourt. The record is devoid of any
          reference to show that Complainant is of the extraordinary
          physical stature necessary for [Appellant]’s version of
          events to ring true. What is much more credible is that
          [Appellant] removed the gun from his holster, had his finger
          on or near the trigger, and then Complainant and
          [Appellant] were wrestling over the gun when it fired into
          the driver’s side door toward Complainant. As the court
          observed, Complainant’s injury appeared consistent with his

                                      - 16 -
J-S32020-20


         hand being positioned on top of the gun and getting cut by
         the slide when it fired. Therefore, the weight of the evidence
         was in favor of [Appellant]’s conviction for PIC and Simple
         Assault…

(Id. at 8).   Viewed in the light most favorable to the Commonwealth as

verdict-winner, we agree with the court’s analysis that the evidence was

sufficient to convict Appellant of simple assault and PIC. See 18 Pa.C.S.A. §§

2701(a), 907(a); Hansley, supra.        For similar reasons, we will also not

disturb the trial court’s denial of Appellant’s weight of the evidence challenge.

See Champney, supra. Accordingly, we affirm.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/10/2020




                                     - 17 -